Citation Nr: 1201555	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-21 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from February 27, 2008, to December 4, 2008, and in excess of 50 percent from December 5, 2008.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in which service connection for PTSD was granted and a 30 percent rating was assigned therefor from February 2008.  The Board remanded this matter to the VA's Appeals Management Center (AMC) in October 2010 in order to undertaken additional development, including the retrieval of medical records and the conduct of a VA examination, and the AMC by its rating decision of October 2011 increased the initial rating assigned for PTSD from 30 to 50 percent, effective from December 2008.  A supplemental statement of the case (SSOC) was thereafter provided to the Veteran, to which he responded that the 50 percent rating assigned by the SSOC represented a full grant of the benefit sought.  

The case has since been returned to the Board for further action.  In view of the Veteran's above-noted response to the SSOC and inasmuch as the initial 50 percent rating assigned by the AMC did not encompass the entirety of the rating period extending to February 27, 2008, during which less than the 50 percent rating was assigned, the Board finds that the question thus presented for review on appeal is whether a rating in excess of 30 percent is warranted either on a schedular or extraschedular basis from February 27, 2008, to December 4, 2008.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The period subsequent to December 4, 2008, and an evaluation greater than 50 percent is addressed by the dismissal herein effectuated.  


FINDINGS OF FACT

1.  By his statement, received by VA in November 2011, the Veteran withdrew from appellate consideration his claim for an initial rating in excess of 50 percent for PTSD.  

2.  During the period from February 27, 2008, to December 4, 2008, the Veteran's PTSD was productive of symptoms of occupational and social impairment with reduced reliability and productivity due to various symptoms, but without impairment in most areas or complete occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appeal as to the issue of his entitlement to an initial rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2.  The criteria for the assignment on an initial rating of 50 percent, but none greater, for PTSD for the period from February 27, 2008, to December 4, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating for PTSD on and after December 5, 2008

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 . In the present case, the appellant has withdrawn this portion of his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


Initial Rating for PTSD prior to December 5, 2008

The benefit sought by this appeal, that is, a 50 percent rating for PTSD for the period prior to December 5, 2008, is herein granted.  To that extent, the need to discuss whether the AMC fully complied with the Board's remand directive and whether VA complied fully with its duties to notify and assist the Veteran is obviated.  

The record reflects that service connection for PTSD was established by the RO through its rating decision of June 2008.  At that time, a 30 percent schedular evaluation was assigned under 38 C.F.R. § 4.130 , Diagnostic Code (DC) 9411, effective from February 27, 2008.  The initial rating assigned was timely appealed and the question for review on appeal is therefore whether an initial rating in excess of 30 percent is for assignment at any point from February 27, 2008, to December 4, 2008.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001) (where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found; in other words, the evaluations may be "staged").  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155 ; 38 C.F.R., Part 4.  Each  disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411.  Under the general rating formula for mental disorders, a 50 percent rating is warranted for PTSD if one exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for PTSD if one exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The GAF is a scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF scale score of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function is almost all areas (e.g., stays in bed all day; no job, home or friends).  Id.   

The basis of the AMC action in raising the initial rating from 30 to 50 percent for the period on and after December 5, 2008, was the report, dated December 5, 2008, from a Vet Center counseling therapist .  Therein, the counselor described the Veteran's PTSD manifestations and their effect upon his occupational and social adjustment.  The period of treatment during which he was the only therapist to evaluate and counsel the Veteran was therein noted to extend beyond one year, without notation that the Veteran's symptoms had in any way changed or improved during the period prior to December 2008.  Given that the Vet Center report of December 2008 is as equally applicable to the period prior to December 5, 2008, as after, the Board finds it reasonable to increase the rating in question to 50 percent for the entirety of the period from February 28, 2008, to December 4, 2008.  Notice, too, is taken that the findings and conclusions reached through a VA examination undertaken in April 2008 were largely the same as those set out by a VA examination in December 2010, with each VA examiner determining that the Veteran's PTSD warranted a GAF scale score of 51.  Moreover, records of VA outpatient treatment denote daily anxiety, along with hypervigilance, intrusive thoughts, nightmares, and survivor guilt.  This evidence bolsters the Board's finding that the disorder in question was as disabling prior to December 5, 2005, as on and after.  

The record reflects that the Veteran's PTSD, as it existed prior to December 5, 2008, adversely affected his occupational and social adjustment, including his ability to function well in his role of a minister and as a husband and father.  However, the degree of impairment identified prior to December 5, 2008, is not of such a severity as to warrant a schedular evaluation in excess of 50 percent.  The record is otherwise devoid of evidence denoting deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Symptoms, such as suicidal ideations, obsessional rituals which interfere with routine activities, intermittently illogical, obscure or irrelevant speech, near-continuous panic or depression affecting the veteran's ability to function in an independent, appropriate, and effective manner, are lacking, and impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships are not shown.  As such, a 70 percent rating under DC 9411 is not for assignment.  By the same token, evidence demonstrating total occupational and social impairment, due to such symptoms such as gross impairment in thought processes and communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation as to time or place, memory loss for the names of close relatives, one's own occupation, or one's own name, is lacking.  

Lastly, a determination of whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, the Veteran's service connected psychiatric disability of PTSD is clearly accounted for under DC 9411, which provides, as here, a 50 percent rating where there is a fair amount of social and industrial impairment, but not impairment in most areas or complete social and industrial impairment. There is otherwise no indication in the record that DC 9411 fails to describe adequately or contemplate the current disability level, and, as such, the question of extraschedular consideration need not proceed further.  Finally, the Veteran has withdrawn his appeal with respect to an evaluation greater than 50 percent.  AB v. Brown, 6 Vet. App. 35 (1993).

In all, the record supports the assignment of an initial rating of 50 percent rating for PTSD throughout the pendency of the claim, i.e., from February 27, 2008, but no schedular or extraschedular rating in excess of 50 percent.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.7 ; Mauerhan, Fenderson, supra. 


ORDER

The appeal for an initial rating in excess of 50 percent for PTSD is dismissed.

An initial rating of 50 percent, but none greater, for PTSD for the period from February 27, 2008, to December 4, 2008, is granted, subject to those provisions governing the payment of monetary benefits.  


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


